Citation Nr: 1110478	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-50 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back or lumbosacral spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a neck or cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a January 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and reopened but continued to deny his claim for service connection for lumbar spondylosis (previously evaluated as residuals of a back injury).  In an October 2009 rating decision, the RO also denied his claim for service connection for residuals of a neck injury, i.e., cervical spine disorder.  

In February and March 2010, the Veteran submitted additional evidence in support of his claims and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

This appeal is part of the VA's Expedited Claims Adjudication (ECA) initiative, a pilot program designed to accelerate claims and appeals processing.

Since, however, the Veteran has requested a hearing before deciding his appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

A December 2010 VA Form 21-4138, Statement in Support of Claim, indicates the Veteran wants a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  According to this statement, he had previously submitted a written request for a hearing, several months earlier, but never heard anything in response.  He is entitled to this requested hearing before the Board, before deciding his appeal.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.704, 20.705.  See also 38 C.F.R. § 20.904(a)(3) (stating that an appellate decision may be vacated "when there was a prejudicial failure to afford the appellant a personal hearing"); see, too, Friedsam v. Nicholson, 19 Vet. App. 555 (2006).

Accordingly, the claims are REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have a hearing, or fails to report for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


